Citation Nr: 1609959	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  16-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether the March 8, 1984, decision of the Board of Veterans' Appeals that affirmed a rating reduction from 100 percent to 50 percent for an organic brain syndrome should be revised or reversed on the grounds of clear and unmistakable error.
 
2.  Whether the March 8, 1984, decision of the Board of Veterans' Appeals that affirmed the denial of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities should be revised or reversed on the grounds of clear and unmistakable error.

(The issues of entitlement to an earlier effective date for a 100 percent rating for a cognitive disorder and entitlement to a total disability rating due to individual unemployability are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The moving party (the Veteran) had active service in the U.S. Army from September 1974 to May 1976.

This matter is currently before the Board of Veterans' Appeals  (Board) on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in a March 1984 Board decision that affirmed a rating reduction for an organic brain syndrome and denial of a TDIU.

In December 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in San Antonio, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The record reveals a misapplication of statutory and regulatory provisions extant at the time in the Board's March 8, 1984, decision and failure to consider the correct facts known at the time, errors that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1. The March 8, 1984, Board decision that denied a stabilization rating greater than 50 percent disability for an organic brain syndrome was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20 .1411 (2015).

2. The March 8, 1984, Board decision that denied TDIU was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20 .1411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).

 An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.


	(CONTINUED ON NEXT PAGE)

Law and Regulations

The law provides that Board decisions are subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  38 U.S.C.A. § 7111(a).  Exceptions are those Board decisions that have been appealed to the Court and decisions on issues that have subsequently been decided by the Court; these are not subject to revision on the basis of CUE.  38 C.F.R. § 20.1400.

Motions for revision of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board at 38 C.F.R. Part 20 (2015).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 

Merits

The Board finds that a clear and unmistakable error as to the application of statutory and regulatory provisions extant at the time and consideration of the correct facts as they were known at the time, was committed as to the Board's March 8, 1984, decision, which denied the Veteran a stabilization rating greater than 50 percent for an organic brain syndrome and denied TDIU.  

The Board's 1984 decision evaluated the appropriate stabilization rating to assign to the Veteran's cognitive disorder which had previously been assigned a pre stabilization rating of 100 percent pursuant to 38 C.F.R. § 4.28 (1984). 

Under the regulations in effect at the time of the 1984 Board decision, 38 C.F.R. § 4.10, governing functional impairment, stated that "the basis of disability evaluations is the ability of the body as a whole, or of the psyche,  . . . to function under the ordinary conditions of daily life including employment. . . evaluations are based on lack of usefulness, of these parts or systems, especially in self-support.  . . . In this connection, it will be remembered that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity."  Additionally, 38 C.F.R. § 4.21, governing application of the rating schedule, provided that "coordination of rating with impairment of function will, however, expected in all instances."

Under diagnostic code 9304 in effect in 1984 a 50 percent rating was assigned for organic brain syndrome with brain trauma, postoperative with considerable impairment of social and industrial adaptability, a 70 percent rating required severe impairment of social and industrial adaptability, and a 100 percent rating was warranted when there were symptoms which led to impairment of intellectual functions, orientation, memory and judgment, lability and shallowness of effect of such extent, severity, depth, and persistence as to produce complete social and industrial inadaptability.  See 38 C.F.R. § 4.132, Diagnostic Code (DC) 9304 (1984).

The Board's March 8, 1984, decision found that the Veteran's memory was restored.  However, with regard to his memory, the 1981 examiner noted that he could not recall the presidents prior to Carter, and he could not do subtraction of serial 7s from 100; the March 1983 examiner noted that he could not recall former President Carter's last name, could recall only "some" recent news events; and more significantly, the August 1982 examiner stated that the Veteran "should have further psychological testing including some evaluation of memory function to determine if at this point he is able to go to school or get involved with further rehabilitative efforts." Clearly this evidence, not addressed by the Board's 1984 decision, indicates that the Veteran's memory was not fully restored. 

Moreover, the 1984 Board found that the Veteran could perform a sedentary job, especially due to his college education. However, the 1984 Board does not address the evidence of record which indicated that the Veteran's ability to learn and remember things had not improved since his injury, and that he had attempted to go to school on two occasions but found that if he reads too much or studies too hard he gets headaches and dizziness, and that he was unable to complete any education successfully since his head trauma.  Additionally, he was living with his mother, and not independently. The 1984 Board also does not address the Veteran's January 1981 substantive appeal in which the Veteran wrote that he "was going to school, but unable to [concentrate] was advised by school to quit.  (sic) has head aches(sic) takes V.A. script for same.  Loss of balance at times and extreme nervousness, dizzy spells with headaches.  (sic) about 16 hours a day."  Further, the August 1982 VA examiner's report notes that the Veteran was unable to properly subtract 7s from 100 serially, indicating a learning impairment.  The Veteran also stated to this examiner that he was unable to coordinate his left sided extremities as well as the right, and while his memory has improved he has trouble learning new information and that he attempted to go to school on a couple of occasion but could not learn the information.  The examiner noted that the Veteran was continually frustrated by his inability to learn or get a satisfactory job.  The 1983 examiner corroborated the Veteran's trouble learning new information and his frustration in his inability to do things like he once could, despite improvement. The 1983 examiner also indicated that there had been very little change in his status since his last examination.  

After review of the evidence of record in March 1984, the Board finds that the 1984 Board decision did not properly apply the regulations in sections 4.10 and 4.21, extant at the time. Additionally, the 1984 Board did not consider the correct facts known at the time. The facts present in 1984 clearly demonstrate that the Veteran had impairment with functioning under the conditions of daily life given that he had problems learning new information due to his disability. Moreover, the 1984 Board decision  inaccurately determined that his memory was restored, when this was not supported by the evidence of record at the time. While the Board agrees that the Veteran made some improvement after his accident, the evidence before the 1984 Board does not indicate a restored memory or an ability to function under the conditions of ordinary life and provide self-support. Rather, the evidence showed that the Veteran could not succeed in school, a sedentary occupation, because attempting to concentrate and learn caused debilitating headaches and dizziness.

The evidence of the Veteran's inability to learn that was present in the record undebatably would prevent sedentary employment despite any college education the Veteran may have had, and would constitute a greater level of impairment than "considerable" impairment had the 1984 Board decision properly applied the regulations and considered the correct facts. Further, the Veteran reported that he lived with his mother, indicating some inability to self-support. These errors are such that they would manifestly alter the outcome of the 1984 decision given that they demonstrate impairment greater than considerable and impaired employability. Thus, the Board finds that a clear and unmistakable error has been committed in the Board's March 1984 decision which denied a stabilization rating greater than 50 percent for the Veteran's cognitive disorder and denied TDIU.


ORDER

The motion to revise or reverse the March 8, 1984, Board decision, which denied a stabilization rating greater than 50 percent for a cognitive disorder and denied TDIU, on the basis of CUE, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


